Title: From Thomas Jefferson to Joseph Carrington Cabell, 12 March 1823
From: Jefferson, Thomas
To: Cabell, Joseph Carrington,University of Virginia Board of Visitors


Dear Sir
Monticello.
March 12. 23
Having received from all our brethren approbations of the loan, I authorised Mr Brockenbrough to engage the work of the Rotunda, and have it commenced immediately. we had only two bricklayers and two carpenters capable of executing it with solidity and correctness; these had not capital sufficient for so great an undertaking, nor would they have risked their little all but for a great advance on the estimated cost, probably 50. per cent. for this reason and others very decisive Mr Brockenbrough declined that mode of engagement; and on consideration of his reasons I approved of them. he has engaged Thorn and Chamberlain for the brickwork, and Dinsmore & Nelson for the roof and carpenter’s work, on terms which I think will make our money go the farthest possible, for good work; and his engagement is only for the hull compleat. that done, we can pay for it, see the state of our funds and engage a portion of the inside–work so as to stop where our funds may fail, should they fail before it’s entire completion. there it may rest ever so long, be used, and not delay the opening of the institution, the work will occupy three years. all this will be more fully explained at our meeting and will I hope receive your approbation. I shall hope to see you at Monticello the day before at least. Accept the assurance of my friendly esteem and respect.Th: Jefferson